Citation Nr: 1814929	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-23 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD). 

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970. 

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2011 RO decision which granted service connection and a 50 percent rating for PTSD. The Veteran appealed for a higher initial rating.

In February 2016 and September 2016, the Board remanded this case to the agency of original jurisdiction (AOJ) for additional development. The case was subsequently returned to the Board.

The issue of entitlement to a TDIU has been raised as a component of the initial rating claim on appeal. Thus, it is presently in appellate status before the Board. See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1. Throughout the rating period on appeal, the Veteran's PTSD has resulted in no more than occupational and social impairment with reduced reliability and productivity.

2. The weight of the evidence shows that the Veteran's service-connected disabilities do not prevent him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a higher rating in excess of 50 percent for PTSD have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

2. The requirements for establishing entitlement to a TDIU are not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist a claimant with his claims. VA's duty to notify was satisfied by a letter dated in June 2009. See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the appeal for a higher initial rating for service-connected PTSD, in cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103 (a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Notice was provided with regard to the TDIU claim in November 2016.

VA also fulfilled its duty to assist the Veteran with these claims by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993). To this end, VA has obtained service treatment records, VA and private medical records, and information from the Social Security Administration (SSA), assisted the appellant in obtaining evidence, and arranged for VA compensation examinations and medical opinions as to the severity of his PTSD. All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

Only if the record is inadequate or there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination. 38 C.F.R. § 3.327(a). Here, the most recent VA compensation examination for this condition was conducted in March 2016. The mere passage of time since does not, in and of itself, necessitate another examination. See Palczewski v. Nicholson, 21 Vet. App. 174 (2007). A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one." Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that the examination reports were each sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  The examinations were conducted by competent medical professionals. In addition, it is not shown that the examinations were in any way incorrectly conducted or that the VA examiners failed to address the clinical significance of the Veteran's symptoms. Further, the VA examination reports addressed the applicable rating criteria.  In this regard, the reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the service-connected PTSD to provide probative medical evidence for rating purposes. The Board finds that the most recent VA examinations are adequate as they provide the information needed to properly rate his PTSD and its effect on his ability to work. 38 C.F.R. §§ 3.327(a), 4.2. The Board finds that another examination is not needed since there is sufficient evidence, already on file, to fairly decide these claims.  

The Board further finds that the RO has substantially complied with its prior remand orders. In this regard, the Board directed the AOJ to obtain additional treatment records, arrange for another VA examination, obtain a completed VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) from the Veteran, obtain an opinion from VBA's director of compensation, and adjudicate the TDIU claim. These actions were completed, and the Board finds that no further development is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.

Governing law provides that the evaluation of the same manifestation under different diagnoses, known as pyramiding, is to be avoided. See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14. In Esteban, the United States Court of Appeals for Veterans Claims (Court) found that when a Veteran has separate and distinct manifestations from the same injury he should be compensated under different Diagnostic Codes.

When it is not possible to separate the effects of the service-connected disability from a non-service-connected disability, such signs and symptoms must be attributed to the service-connected disability. 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991). In general, the degree of impairment resulting from a disability is a factual determination and the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate in any initial rating/increased-rating claim in which distinct time periods with different ratable symptoms can be identified. Fenderson v. West, 12 Vet. App. 119, 126-127 (1999);  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's lay statements are considered competent evidence when describing his symptoms of disease or disability that are non-medical in nature.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). His lay statements and testimony regarding the severity of his symptoms must be viewed in conjunction with the objective medical evidence of record and the pertinent rating criteria. And the ultimate probative value of his lay testimony and statements is determined not just by his competency, but also his credibility to the extent his statements and testimony concerning this is consistent with this other evidence. See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). See also 38 C.F.R. § 3.159(a)(1) and (a)(2).

PTSD

The Veteran's PTSD has been rated as 50 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017). The Veteran contends that it is more disabling than currently evaluated. In June 2014, he contended that he had severe impairment from PTSD and he had a Global Assessment of Functioning (GAF) score that indicated severe symptoms, but his disability rating did not reflect his symptoms.

In December 2016, the Veteran said that he became too disabled to work in June 2015, when he last worked full-time. He said his PTSD prevented him from securing or following any substantially gainful occupation. He said he worked as a realtor on a full-time basis from 2003 to 2015, and lost many days of work due to stress. He stated that it came to a point where he could not interact with potential clients due to stress, lack of motivation, and difficulty concentrating.

Pursuant to the General Rating Formula for Rating Mental Disorders (General Rating Formula), a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is warranted when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships. Id.

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name. Id.

The use of the term "such as" in the General Rating Formula demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for a particular rating. Id. The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, and permits consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on social and work functioning. Id.   

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the United States Court of Appeals for the Federal Circuit (Federal Circuit) stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas." Id. at 118.

The record contains various Global Assessment of Functioning (GAF) scores that have been assigned by clinicians, which reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Carpenter v. Brown, 8 Vet. App. 240 (1995). Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by replacing references to DSM-IV with the fifth edition of the DSM (DSM-5). See 38 C.F.R. 
§ 4.125 (2017). While DSM-5 does not use the GAF Scale to assess functioning, the DSM-IV was in effect at the time the GAF scores of record were assigned. Thus, the Board will consider the various GAF scores of record in evaluating the Veteran's occupational and social functioning. However, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is not determinative of the VA disability rating to be assigned. See Carpenter, supra. The percentage evaluation is to be based on all of the evidence that bears on occupational and social impairment. Id.; see also 38 C.F.R. § 4.126 (2017).

A GAF score between 41-50 reflect serious symptoms, (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning, (e.g., no friends, unable to keep a job). A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild 
 insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.

A February 2010 report of a private evaluation by J.J., Ph.D., reflects that the Veteran was reportedly unemployed for the past five years. On mental status examination, the Veteran was casually dressed and displayed appropriate personal hygiene. His affect was flattened and subdued. His speech was clear and coherent, and he was oriented times three. Associations were logical, but presented in a very circumstantial manner. There was no evidence of thought disorder or delusional systematization, and no hallucinations. Insight and judgment were intact. Mood was depressed and he reported difficulty with anxiety and panic symptoms. He reported a history of transient suicidal ideation, but did not appear in imminent danger of harm to himself or others. He had difficulty with short-term recall. The diagnostic impression was that the Veteran complained of increasing difficulty with stress related to his combat experiences in Vietnam, intrusive recollections of being exposed to great bodily harm and potential death and observing others in similar situations and circumstances. He had difficulty with affect regulation, including depressed mood, anxiety and panic symptoms. He had difficulty with vegetative symptoms and obsessive thinking. He had a history of transient suicidal ideation, experienced an elevated startle response and a tendency toward being hyper-alert and hypervigilant to his surroundings. He had difficulty with distractibility and staying on task. He isolated from others and had few friends. He experienced episodes of anger and irritability. He became confused and disoriented at times. He described difficulty with emotional numbing and a sense of survivor guilt. The Veteran indicated his distress significantly impacted work, and social and intimate relationships. The diagnoses were PTSD and major depression. The GAF was 40/45.

On V compensation examination in December 2010, the Veteran complained of nightmares, anxiety, depression, sleep problems, flashbacks, and social avoidance, and said that his symptoms were daily to weekly and moderate to severe. He also reported nightmares, social avoidance, demoralization and fear of loud noises. He said he worked in a hardware store from 1971 to 1993, and he was previously married to his only wife from 1976 to 1995. He said he got along well with his adult children and other family members. He said his social relationships were good. On mental status examination, thought processes were not impaired, there were no delusions or hallucinations, and interpersonal behavior and eye contact were normal. The Veteran denied suicidal and homicidal ideation. He had no impairment of activities of daily living. He was fully oriented. He had no difficulties with attention, concentration or memory. Speech was relevant, logical, clear and constant. He had no obsessive or ritualistic behaviors, no panic attacks, and no problems with impulse control. A mild underlying depression and anxiety was noted. The Veteran reported that after a poor night of sleep he had subsequent problems with attention, concentration and fatigue. The diagnosis was mild chronic PTSD, and the GAF was 57. The examiner opined that the Veteran's PTSD signs and symptoms were transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress. The examiner opined that the Veteran has anhedonia, lack of leisure, depression, avoidance behavior, nightmares, fatigue and feelings of demoralization that influence his attitude on life.

VA outpatient treatment records during the pendency of the appeal reflect ongoing treatment for PTSD, primarily medication. GAF scores ranged from 55 to 70, but were generally between 57 and 65. A VA mental health note dated in April 2011 reflects that the Veteran stated that in about 2005 he began to experience symptoms of PTSD, and quit his job due to an inability to follow directions and concentrate. He began to isolate, decreasing interactions with others, had compulsive behavior in regards to locking and checking doors, became easily startled particularly at night, and had a short temper and irritability. He reported nightmares that were like reliving experiences from the military while sleeping, and said his sleep medication seemed to prevent nightmares. He reported losing the family hardware store business in 1993, and felt he had nowhere to go after the store closed. He said that the job was very stressful and in some ways he was glad he could change his career. Currently he drank approximately from 3-7 beers a night and felt he handled his symptoms better. He graduated high school and had one year of college prior to being drafted. After service he worked in the family hardware store up to 1993 when his family sold the business. He worked at a sawmill and briefly became a real estate agent, but had not been working for the past 5 years. He reported that the contracts and personal interactions were stressful and difficult. He reported that he divorced from his wife of 19 years in 1995, and had only one marriage. He denied being in a current relationship. He reported that his parents were sources of support for him. He enjoyed yard work for recreation. He reported that he was never arrested and had no legal problems. He stated that his adult son who had a diagnosis of schizophrenia lived with him in his home of the past 35 years. The Veteran said he wanted to feel less stressed. 

On mental status examination, he had casual dress and good hygiene, was cooperative, with good eye contact, his speech was within normal limits, his mood was anxious and affect was restricted. He denied suicidal, homicidal, and assaultive ideation/intent/plan. Thought process was linear, and there were no psychotic symptoms or thought content. He had no cognitive deficits or memory impairment. Judgment and insight were fair. The Axis I diagnoses were PTSD and depression, and the GAF was 57. In August 2011, the Veteran reported that he was sleeping better since he started taking Prazosin. He said he had fewer nightmares and was not taking Prazosin nightly. He complained of depressed mood, felt useless, guilty, with no motivation and no drive. He said he would like to go to school or find employment. He was tolerating his current psychotropic medication well without adverse effect. He kept himself busy at home working on his garden. He denied suicidal or homicidal ideation, hallucinations, and paranoia. The examiner indicated that he had improved nightmare symptoms but felt depressed with anhedonia and no motivation. He felt useless and that he should be attending school or work. Overall he had a stable mood.

A March 2012 VA mental health note reflects that the Veteran reported that he continued to struggle with mood symptoms that affected his activities of daily living and ability to find gainful employment. He had pronounced neurovegetative symptoms manifested by decreased motivation, lack of interest, anhedonia, feelings of helplessness, decreased self-esteem, and decreased self-worth that affected his ability to be productive and outgoing. He endorsed high levels of anxiety in the context of a mother who had a stroke, financial problems, and inability to return back to work. He denied frank panic attacks, but did have some obsessive-compulsive behaviors when it came to cleaning, finding that if he kept his mind occupied, he felt better. He noted some problems with irritability, mostly described himself as getting frustrated with himself, adding that little things could set him off, and at other times he isolated and avoided situations altogether. He reported sleep impairment, with poor sleep onset, fragmented sleep, occasional nightmares, difficulty getting out of bed, never feeling rested, and believed he slept about 5 hours at night. He was a light sleeper and prided himself on doing perimeter searches almost every night, constantly checking to see if his doors were locked. He denied any symptoms of psychosis or mania. He reported that the last time he had suicidal ideation without plan or attempt was following his mother's stroke. He denied any now. He reported drinking 6 beers in a sitting 3-4 nights a week to help regulate his mood. 

On examination, he was alert and oriented times 3. He was casually dressed, appeared his stated age, with casual dress and attire inappropriate for the weather. He was able to maintain eye contact, his demeanor was cooperative, perhaps guarded, and polite. His mood was dysphoric with underlying tones of irritability. His affect was somewhat sad and restricted. He denied suicidal or homicidal ideation, and denied hallucinations. Thought processes were linear. Cognition and memory were intact. Judgment was fair, but could be influenced by social situations. Insight was moderate. He had only partial medication compliance. The diagnostic assessment was continued problems with depression, anxiety, and sleep disturbance in the context of psychosocial stressors and overuse of alcohol with limited medication compliance. The Axis I diagnoses were PTSD by history, major depressive disorder recurrent versus dysthymia, most likely related to above, rule out anxiety disorder not otherwise specified versus obsessive-compulsive disorder, and alcohol abuse, rule out alcohol dependence.

In August 2015, the Veteran reported that lately he had been feeling depressed, with low energy, sleeping too much at night. He had not been able to do his regular exercises. He was unable to identify any new stressor, but it might be from his worries about his son who had a drinking problem. He became irritable at times but not violent, was concerned about intruders, and tended to close the door repeatedly for safety reasons.  He said that when he first started the psychiatric medication, he felt good. He did not attend any group therapy of PTSD class. He denied any nightmares or flashbacks. He had no manic episodes but just felt good when he was not depressed. He had reduced his drinking but still drank a couple of drinks per day. On mental status examination, he was neat, clean, casually groomed, and ambulatory. He was cooperative, less talkative than usual, and speech was clear, with regular rate and rhythm. His mood was depressed and affect: was constricted. He denied suicidal or homicidal ideation. His thought processes were logical and organized. He had no psychosis. He had no memory deficits and was well oriented. He had good judgment and insight. He had good energy, lack of interest to socialize, and increased withdrawn behavior during the past 2 weeks. The examiner stated that his PTSD symptoms were resolved at this time. He had been drinking alcohol. The Axis I diagnosis was PTSD, relapse recently, major depression, and alcohol dependence.

In November 2015, the Veteran reported that he had been more relaxed lately, less paranoid, did not have too many concerns about intruders, and was not depressed. He denied flashbacks and nightmares. He still drank alcohol, mostly 2-3 cans of beer. He had been sleeping well. He lived by himself and spent most of the time with his girlfriend, who was very supportive to him, and they might get married in the future. He continued to worry about his son who was an alcoholic. He denied prior psychiatric hospitalizations. He had decreased his drinking but still drank a couple of drinks a day. He denied any drug use or abuse. On mental status examination, he was neat, clean, casually groomed, ambulatory, cooperative and polite. Speech was clear, with a regular rate and rhythm. Mood and affect were euthymic and appropriate. He denied suicidal or homicidal ideation. Thought process was logical and organized, and there was no psychosis. He had no cognitive deficits or memory impairment, and was well oriented in 3 spheres. Judgment and insight were good. He was compliant with medication. The diagnostic assessment was that this Veteran reported some improvement with his PTSD symptoms and anxiety on his current medication regimen. He continued to worry about his son who suffered from depression and alcohol abuse. The Axis I diagnoses were PTSD, with recent relapse, major depression, and alcohol dependence.
 
On VA compensation examination in March 2016, the Veteran reported that he was not involved in a relationship at this time. He was married once from 1976 to 1995, and was divorced. He had two adult children with whom he was in contact, and reported that he had a good relationship with them. Regarding his family of origin, his mother passed away a few years ago and he saw his elderly father on a weekly basis. He had two friends with whom he had occasional contact. Regarding activities, he reported that he worked around the house, including gardening. Regarding employment, he reported, "I haven't worked in years." He added that his last job was about six or seven years ago, as he worked in real estate for about five years before he quit working due to stress. He reported ongoing VA treatment for PTSD including medication. He reported that he consumed alcohol to sleep better and drank eight beers every night. He denied using any illicit drugs at this time. He had recurrent, involuntary, and intrusive distressing memories of the traumatic events, recurrent distressing dreams in which the content and/or affect of the dream are related to the traumatic events, intense or prolonged psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic events, marked physiological reactions to internal or external cues that symbolize or resemble an aspect of the traumatic events, avoidance of or efforts to avoid external reminders (people, places, conversations, activities, objects, situations) that arouse distressing memories, thoughts, or feelings about or closely associated with the traumatic events, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, persistent inability to experience positive emotions (e.g., inability to experience happiness, satisfaction, or loving feelings), irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects, hypervigilance, sleep disturbance (e.g., difficulty falling or staying asleep or restless sleep). The examiner indicated that the Veteran's PTSD symptoms included anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting. He had no other symptoms of PTSD. The examiner diagnosed PTSD and opined that it produced occupational and social impairment with reduced reliability and productivity.

A March 2016 VA primary care note reflects that the Veteran was diagnosed with major depression and alcohol dependence.

A January 2017 VA mental health note reflects that the Veteran was pleasant and friendly. He felt things are going well. He complained of depression on and off, which he described as putting off chores. He denied anhedonia, enjoyed gardening, and his day to day activities consisted of doing errands. He slept okay, and had a decent appetite. He denied any major depressive episodes. He felt he was not ready for therapy, and did not want to bring up trauma from the military. He denied suicidal and homicidal ideation. On examination, he was friendly and cooperative, speech had regular rate, rhythm and volume, his mood was somewhat constricted, he was alert, and insight and judgment were fair. The diagnostic assessment was history of PTSD and major depressive disorder presenting for medication management. He felt he was doing well overall. It was decided to stop his risperidone (previously prescribed for irritability), because of blood test results. The examiner stated that his combination of Citalopram and Wellbutrin seemed to be at least partially effective for depression. The diagnoses were major depressive disorder and PTSD. 

A March 2017 VA mental health note reflects that the Veteran complained of ongoing depression and anxiety, and said his motivation and energy were low. He had been caring for his elderly father. He did not attend therapy or groups, and was hesitant to talk about his issues. He said he slept well with prazosin. He exercised at the gym about twice weekly, and also ran. He denied suicidal and homicidal ideation. He described lingering depression which manifested predominantly as low energy and motivation in the setting of his aged father's ailing health. The diagnoses were major depressive disorder and PTSD. 

After reviewing the evidence of record, the Board finds that the Veteran's symptoms do not more nearly approximate the criteria for a rating in excess of 50 percent throughout the rating period on appeal.

The evidence demonstrates that the Veteran has been diagnosed with major depressive disorder as well as PTSD. The Board has evaluated his service-connected PTSD together with his depressive symptoms. See Mittleider, supra.

Throughout the rating period on appeal, the evidence has consistently shown that his PTSD is no more than moderate in degree, and the indicated GAF scores are generally in the high 50s to mid-60s, with one non-VA examiner indicating a GAF score of 40/45 in February 2010. The preponderance of the GAF scores reflect no more than moderate symptoms. While the Board acknowledges that such scores represent serious to mild symptoms, when considered in light of the actual symptoms demonstrated, the Veteran's GAF scores do not provide a basis for a rating in excess of 50 percent. See Carpenter v. Brown, 8 Vet. App. 240 (1995). 

He has never received psychiatric hospitalization for PTSD, and has received ongoing outpatient psychiatric treatment, with medication and little to no therapy. He has consistently been well-oriented, with normal concentration, memory, and speech, with clear thinking, and has successfully held jobs in a family hardware store for many years, and for many years as a real estate agent from 2002 to June 2015. See January 2017 statement from the Veteran's former employer.

The December 2010 VA examiner opined that the Veteran's PTSD was manifested by signs and symptoms that were transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress. This finding is consistent with a lower, 10 percent rating under Diagnostic Code 9411. In contrast, the March 2016 VA examiner opined that the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity, which is consistent with the current 50 percent rating. More recent treatment records even show improvement in his PTSD symptoms.

The Board finds that the clinical findings of J.J. in February 2010 are inconsistent with the preponderance of the extensive lay and medical evidence of record, and that he found that the Veteran had many symptoms from PTSD that are simply not shown in other records, such as confusion, disorientation and panic symptoms. Moreover, his opinion is based on inaccurate facts. For example, he stated that the Veteran was unemployed for five years at that point, while other evidence of record, including from the Veteran's employer and the Veteran himself, shows that the Veteran was employed on a full-time basis until late June 2015. Thus, the Board finds that his opinion is of less probative value than the combined weight of the other evidence.

The Board acknowledges that the Veteran reported some symptoms associated with a higher rating, such as passive suicidal ideation on one occasion after his mother's stroke, and occasional obsessive rituals. With regard to the evidence indicating that the Veteran had fleeting suicidal ideation without any intent or plan, the presence or absence of specific symptoms that correspond to a particular rating is not dispositive. 38 C.F.R. § 4.130 (2017); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). Here, the Veteran denied any legal problems or episodes of violence, and the vast majority of his treatment records have consistently shown that he denied such ideation and has always denied homicidal ideation. 

As noted above, the pertinent issue is the level of occupational and social impairment resulting from the Veteran's symptomatology. In the present case, when the Veteran's disability picture is considered, the frequency, severity, and duration of his symptoms do not rise to the level of more closely approximating the criteria for a 70 percent rating, which requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. Of note, in considering all of the reported symptoms, the VA examiners all noted that overall the Veteran had occupational and social impairment with reduced reliability and productivity or a lesser level of impairment. Specifically, the Veteran was consistently oriented to time, place, and person; he was appropriately dressed and groomed; his thoughts were coherent, logical and goal directed; his speech and behavior were appropriate; his judgment and insight were at worst fair; and he was generally able to function independently, appropriately, and effectively on his own, and care for other family members. Additionally, the evidence indicates that he had generally positive and supportive relationships with his parents and adult children. 

The Veteran has consistently denied hallucinations. With regard to his report of obsessive rituals, the preponderance of the evidence does not reflect that such behaviors interfered with his routine activities. The evidence does not indicate that his PTSD symptoms resulted in deficiencies in most areas or total occupational or social impairment. 

Accordingly, the Board concludes that throughout the rating period on appeal, the preponderance of the competent, credible, and probative evidence shows the Veteran's disability picture most closely approximated a 50 percent evaluation. 

The evidence also does not suggest that the functional impairment stemming from the Veteran's PTSD symptoms has most nearly approximated the criteria for a 100 percent rating. Specifically, the Veteran was consistently oriented to time, place, and person; he was appropriately dressed and generally well-groomed; his thoughts were coherent, logical and goal directed; his speech and behavior were appropriate; his judgment and insight were fair; and he was generally able to function independently, appropriately, and effectively on his own. There is no evidence of gross memory loss, disorientation, persistent delusions or hallucinations, inappropriate behavior, or gross impairment in thought or communication. Moreover, there is no evidence of other symptomatology of similar severity, frequency, or duration that would more nearly approximate the criteria for a 100 percent rating. Therefore, the Board finds that the evidence does not more nearly approximate the criteria for a rating of 100 percent. Accordingly, an evaluation in excess of 50 percent is denied.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In reaching the above conclusions, the Board considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

TDIU

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more. If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16 (a) (2017). 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation Service, for extraschedular consideration. 38 C.F.R. § 4.16 (b).

For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. See 38 C.F.R. § 4.16 (a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

The ultimate determination of whether a Veteran is capable of substantial gainful employment rests with the VA adjudicator, not a medical examiner. See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (citing 38 U.S.C. § 5103A (d)(1) ) (the VA adjudicator has the ultimate responsibility for a TDIU determination and VA is not required in every case to obtain a single medical opinion regarding the combined impact of all service-connected disabilities).

During the rating period on appeal, the Veteran's service-connected disabilities are PTSD (rated 50 percent disabling), and tinnitus (rated 10 percent disabling), with a combined disability rating of 60 percent. Thus, he does not meet the TDIU criteria pursuant to 38 C.F.R. § 4.16 (a). 

The Board remanded the TDIU claim in September 2016 to the AOJ partly for referral to the Director of Compensation Service for a determination on whether the Veteran was entitled to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16 (b).

A February 2015 VA outpatient treatment record reflects that the Veteran reported that he had a real estate license but was inactive. He said he was the caregiver for his elderly father.

In a December 2016 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the Veteran said that he became too disabled to work on June 29, 2015, when he last worked full-time. He said his PTSD prevented him from securing or following any substantially gainful occupation. He said he worked as a self-employed realtor on a full-time basis from 2003 to 2015 at Lyon Real Estate. He said he lost many days of work due to stress. He reported that he completed high school and one year of college, and took additional business courses. He stated that it came to a point where he could not interact with potential clients due to stress, lack of motivation, and difficulty concentrating.

In January 2017, the Veteran's former employer, Lyon Real Estate, stated that the Veteran worked there as a real estate agent and independent contractor, from October 2002 to June 30, 2015. The employer stated that he retired for unknown reasons. His last commission was paid in May 2013.

In a March 2017 opinion, VBA's Director of Compensation determined that a review of the evidentiary record, with the application of reasonable doubt, does not satisfactorily demonstrate that the Veteran is unable to secure or follow substantially gainful employment due to his service-connected disabilities, and therefore, a grant of extraschedular entitlement to TDIU is not warranted. 

Following a careful review of the record, the Board finds that the preponderance of the evidence is against the claim for a TDIU, including on an extraschedular basis.

Records on file show that the Veteran was employed on a full-time basis during the portion of the rating period on appeal prior to June 30, 2015. Thus, a TDIU is not warranted for the appeal period prior to that date. 38 C.F.R. §§ 3.340, 4.16.

During the period from June 30, 2015, the Board finds that the preponderance of the evidence does not show that his service-connected PTSD and tinnitus have rendered him unable to secure and follow a substantially gainful occupation. Information from the SSA indicates that the Veteran currently receives SSA benefits, but not based on disability. Treatment records show no more than moderate occupational impairment from PTSD and do not show any occupational impairment from tinnitus. He successfully held the same job for many years, until his retirement. Recent treatment records show that the Veteran reports lingering depression which manifests predominantly as low energy and motivation in the setting of his aged father's ailing health, but he nonetheless cares for himself and his elderly father, maintains his house and garden, regularly goes to the gym and also runs. 

The most probative evidence of record does not show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. The claim for entitlement to a TDIU is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C. § 5107 (b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a higher rating for PTSD in excess of 50 percent is denied.

Entitlement to a TDIU is denied.




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


